Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed 6/4/2021 have been considered.  Claims 2, 4, 7, 9-12, 19-35, 38 have been cancelled by applicant.  Claims 1, 3, 5-6, 8, 13-18, 36-37, 39-45 are currently pending.  

Response to Arguments
Applicant’s arguments, see page 1, paragraphs 5 - page 2, line 2 of the Remarks, filed 6/4/2021, with respect to the claims 1, 3, 5-6, 8, 36-37 have been fully considered and are persuasive in light of the amended base claims 1, 8, 36 filed by applicant on 6/4/2021.  As such, 35 U.S.C. 103 rejection of claims 1, 3, 5-6, 8, 36-37 as set forth in the previous Office action has been withdrawn. 

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The present application relates to a method for wireless communication, implemented at a wireless communication apparatus in a wireless communication system, the method comprising:
“wherein processing the received set of pilots to generate the estimate of the second portion comprises:

subtracting a contribution of the first portion from the channel estimate to generate the estimate of the second portion” in combination with other recited elements in claim 1.

The present application also relates to a method of wireless communication, implemented at a wireless communication apparatus in a wireless communication system, the method comprising:
“wherein (i) each of the different pilot signals is supported in a delav-Doppler plane, and
wherein at least a portion of the delav-Doppler plane supporting a first pilot signal does not overlap the delav-Doppler plane supporting a second pilot signal, or (ii) the different pilot signals from the corresponding far-end communication apparatus received at the wireless communication apparatus have a pairwise non-zero correlation among each other” in combination with other recited elements in claim 8.

The present application also relates to a wireless communication apparatus, comprising a processor, a memory and a transceiver circuitry, wherein the processor is configured for:
“wherein the processor is further configured for:

classifying the plurality of far-end communication apparatuses into at least two groups based on values of the channel factor for each of the plurality of far-end communication apparatuses, and
assigning different amount of transmission resources to pilot signal transmissions in the wireless communication system to each group based on the values of the channel factors for the far-end communication apparatuses in that group” in combination with other recited elements in claim 36.

A first prior art, Hong et al. (US Publication 2008/0225936 A1), teaches wireless communications apparatus and method in which the known pilot tone is subtracted out from the pilot part of signals carrying the pilot tones in order to estimate the time-variation of the signal, wherein the channel impulse response can be decomposed in terms of the time-invariant and time-variant components.
A second prior art, Vucetic et al. (WO 2012/092642 A1), teaches a communications method in which an iterative Doppler-assisted channel estimation is performed based on a weighted time-domain channel interpolation such that each time-domain channel coefficient is expressed as a weighted interpolation of other channel coefficients so that the channel estimation error would be minimized.

However, Hong, Vucetic, Sorensen, when either taken alone or in combination, fail to teach or make obvious the aforementioned claim features of the base claims above, which renders the claims of the instant application allowable.









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471